Citation Nr: 0027059	
Decision Date: 10/12/00    Archive Date: 10/19/00	

DOCKET NO.  94-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, conjunctivitis, residuals of injuries to 
the fingers of the left hand, a disorder manifested by 
cervical spasms, a disorder manifested by hematuria, a 
disorder manifested by hypercalcemia, a disorder manifested 
by chest pain (also claimed as cardiomegaly), and a disorder 
manifested by dyspnea.

2.  Entitlement to a higher initial evaluation for residuals 
of a fracture of the left fourth toe, currently rated 
noncompensably disabling.

3.  Entitlement to a higher initial evaluation for residuals 
of a diskectomy, L5 - S1, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted the veteran's claims for 
service connection for a low back disorder and for residuals 
of a fracture of the left fourth toe and assigned 10 percent 
and noncompensably evaluations, respectively.  In that same 
rating action, the RO denied the veteran's claims for service 
connection for the multiple disabilities shown on the title 
page as issue number one.

In a memorandum dated in March 2000, the veteran's former 
representative, AMVETS, stated that they had revoked their 
representation of the veteran in January 2000, and had at 
that time duly informed the veteran of the same.  See 
38 C.F.R. § 20.608 (1999).  The veteran currently represents 
himself.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for residuals of a right foot 
injury, conjunctivitis, residuals of injuries to the fingers 
of the left hand, a disorder manifested by cervical spasms, a 
disorder manifested by hematuria, a disorder manifested by 
hypercalcemia, a disorder manifested by chest pain (also 
claimed as cardiomegaly), and a disorder manifested by 
dyspnea are plausible under the law.

2.  The veteran's service-connected residuals of a fracture 
of the left fourth toe are currently asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for residuals of a right foot injury, 
conjunctivitis, residuals of injuries to the fingers of the 
left hand, a disorder manifested by cervical spasms, a 
disorder manifested by hematuria, a disorder manifested by 
hypercalcemia, a disorder manifested by chest pain (also 
claimed as cardiomegaly), and a disorder manifested by 
dyspnea.

2.  The schedular criteria for a compensable evaluation for 
the residuals of a fracture of the left fourth toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.71a, 4.118 
and Part 4, Diagnostic Code 5284, 7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Right Foot injury, 
Conjunctivitis, Residuals of Injuries to the Fingers of the 
Left Hand, a Disorder
Manifested by Cervical Spasms, a Disorder Manifested by
Hematuria, a Disorder Manifested by Hypercalcemia, a
Disorder Manifested by Chest Pain, and a Disorder
Manifested by Dyspnea.

A review of the service medical records reveal that on the 
veteran's medical examination for service entrance, a 
clinical evaluation of the veteran was essentially normal 
exclusive of a birthmark on his left index finger.  In July 
1982, the veteran presented to a service department treatment 
facility with complaints of blood in his urine.  Urinalysis 
was negative for gross occult blood and questionable 
hematuria was the diagnostic assessment.  In March 1984 the 
veteran was treated for acute conjunctivitis.  His eyes were 
noted to be irritated in March 1986 by pollen.  Allergic 
conjunctivitis was the pertinent diagnosis.  His 
conjunctivitis was noted to be resolved in April 1986.

In December 1986 the veteran again presented to a service 
department treatment facility with complaints of blood in his 
urine.  The veteran was found on physical examination to have 
some bleeding from the meatus and urethra after urination.  
In March 1997 the veteran was seen at an emergency room with 
a history of blood in his urine along with present complaints 
and a urine sample.  Hematuria was diagnostically assessed 
and the veteran was scheduled for an IVP.

The veteran next presented to the emergency room in May 1987 
with complaints of chest pain and problems with breathing.  
Following physical examination and an EKG and chest X-rays, 
acute muscle strain, left chest, was diagnosed.  Several days 
thereafter the veteran presented for a routine consultation 
in connection with his episodic hematuria.  It was noted that 
he suffered from this condition over the past four years and 
that his last episode was approximately one-month earlier.  
It was further recorded that an IVP at that time was 
unremarkable.  On physical examination the veteran's testes, 
penis and prostate were normal.  Recurrent urethral bleeding 
was the diagnostic impression.  The veteran's urethra, 
prostate and bladder were all normal on a flexible cystoscopy 
provided to the veteran in August 1987 and it was indicated 
by the veteran's service physician that no further work-ups 
for this disorder were being recommended.

On a report of medical history dated in November 1988 in 
connection with a medical evaluation board proceeding, a 
reviewing service physician noted that the veteran had a 
history of hematuria, but no recurrence since a cystoscopy in 
July 1987 was negative for any abnormalities.

The veteran was evaluated and treated for a grade II right 
ankle sprain in January and February 1991.  In March 1992 the 
veteran was involved in a motor vehicle accident which caused 
him to bump his head on his headrest.  Physical examination 
was significant for right-sided neck tenderness.  Physical 
examination found no gross neurological deficits and X-rays 
of the cervical spine revealed straightening of the cervical 
spine which was indicated by a reviewing radiologist to be 
possibly indicative of indirect evidence of paravertebral 
muscle spasm.  There was no evidence of acute fracture, 
dislocation or destructive osseous changes.  Findings which 
could suggest paravertebral muscle spasm without evidence of 
fracture was the diagnostic conclusion.

In September 1992, the veteran presented with complaints of 
pain over the metatarsal bone of the left fifth digit.  
X-rays were negative and sprain, left fifth digit, was the 
diagnostic impression.  In October 1992, the veteran 
presented with several months of episodic dyspnea without 
chest pain or wheezing and not related to exertion.  He 
described this sensation as increased effort of breathing.  
Physical examination was essentially negative.  Pulmonary 
function tests were interpreted to reveal normal spirometry 
and an EKG revealed normal sinus rhythm and early 
repolarization.  A chest x-ray was interpreted to be normal 
except for cardiomegaly.  On a follow-up visit later that 
month, the veteran complained of chest pain.  The veteran's 
examiner observed that an X-ray had reportedly revealed 
cardiomegaly but added that he doubted that there was true 
cardiomegaly and diagnostically assessed the veteran as 
suffering from situational stress.  Further laboratory 
studies in October 1992 reportedly indicated that a repeat 
chest X-ray showed heart and pulmonary vascular system were 
all normal and that the veteran's previous cardiomegaly was 
due to diastole (dilation of the heart).

In October 1992 the veteran complained of trauma to the 
fingers of the left and right hand as a result of playing 
basketball.  X-rays of both hands were interpreted to be 
normal.  In November 1992 the veteran had further complaints 
of blood in his urine as well as slight pain over his 
bladder.  Physical examination was essentially normal.  
Laboratory studies revealed trace blood in the veteran's 
urine.  The veteran was referred for further evaluation to 
include an IVP.  An IVP in January 1993 was interpreted as 
normal with no radiographic evidence of obstructive uropathy.  
A flexible cystoscopy found the veteran's bladder to be 
normal.

Following service, in February 1993 the veteran was noted to 
have laboratory findings of hypercalcemia with total calcium 
of 10.5 mg/dl.  Service physicians noted at that time that 
the veteran had already been separated from the Air Force.  
Follow-up evaluation in February 1993 and March 1993 noted 
only that the veteran used to drink one case of beer on the 
weekends and had increased liver function tests.  He was 
advised at this time to decrease his drinking.

In March 1993 the veteran complained of an injury to the 
middle finger of the left hand after striking his hand 
against a wall.  X-rays were interpreted to reveal a possible 
small avulsion injury, Volar plate, third middle phalanx.

On the veteran's initial VA examination in June 1993, the 
veteran was noted to have a history of conjunctivitis with no 
residual symptoms.  Physical examination of his eyes was 
normal, as was examination of his neck and cardiovascular 
system.  The veteran was also recorded to have a history of 
chest pains and shortness of breath; however, all tests were 
noted to be negative.  Examination of the respiratory system 
revealed normal chest expansion.  The lungs were clear to 
auscultation.  A history of having hematuria off and on since 
1985 was also noted.  The examiner observed that the veteran 
has had extensive work-up, with the last being in 1992, 
including a cystoscopy and that the etiology of the veteran's 
hematuria is undetermined.  It was further indicated that his 
hematuria had presently resolved without treatment.  A 
history of neck spasm secondary to a 1992 motor vehicle 
accident was also recorded.  Examination of the neck revealed 
no muscle spasms and no joint tenderness.  It was noted that 
the veteran had jammed his left fifth and middle fingers in 
sports activities.  The veteran's fingers on examination 
appeared to be normal with no deformity, tenderness or 
effusion.  Grip was strong and normal.  The veteran was also 
recorded to have a history of hypercalcemia of unknown 
etiology and no past exposure to leishmaniasis.  A history of 
conjunctivitis with no residual symptoms, a history of chest 
pain, noncardiac, a history of hematuria, etiology 
undetermined, a history of sprain of fingers, a history of 
cervical muscle spasms secondary to motor vehicle accident, 
and a history of hypercalcemia were the pertinent diagnoses.

VA progress notes on file and compiled between June 1996 and 
April 2000 are negative for any further pertinent complaints 
and/or findings referable to the issues for which the veteran 
seeks service connection.

Analysis

The threshold question to be answered is whether the veteran 
has presented well-grounded claims, that is claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal as to these claims must fail and there is no duty to 
assist further in the development of his claims because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

To establish service connection for a claimed disability, the 
facts as shown by the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) A current disability; (2) an 
inservice injury or disease; and (3) a nexus between the 
current disability and the inservice injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purposes of determining whether the claim is well 
grounded.  Hasty v. West, 13 Vet. App. 230, 233 (1999).  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).

The veteran maintains that he has residuals of a right foot 
injury, injury to the fingers of the left hand, 
conjunctivitis and disorders manifested by cervical spasms, 
hypercalcemia, chest pain, dyspnea and hematuria, which are 
attributable to service.  However, injury to the right foot 
was not documented in service.  Further, although the other 
conditions noted and/or findings were demonstrated in 
service, the veteran, as evidenced by his VA examination in 
June 1993 and the subsequent VA outpatient treatment records 
does not have any currently identifiable residual disability 
of the fingers of the left hand, conjunctivitis and/or 
disorders manifested by cervical spasms, hypercalcemia, chest 
pain, dyspnea and hematuria.  The only evidence, that such 
disorders are currently manifested, and if so, or 
attributable to his service, consists of the veteran's 
statements.  This, however, is a medical question, which is 
beyond the veteran's competence as a layperson.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In reaching these determinations, the Board acknowledges 
that, exclusive of an injury to the right foot, the other 
disorders and/or clinical findings noted above were in fact 
demonstrated in service.  However, absent competent medical 
evidence of currently existing pathology related to the 
findings and/or pathology clinically noted in service, the 
veteran's claims for service connection must be found not 
well grounded.  Where there is no medical evidence of a 
claimed disability during service or where there is no 
medical evidence linking the claimed disability to service or 
inservice event or experience or where, like here, the 
disorder is not currently demonstrated the claim is not well 
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).

II.  A Higher Initial Evaluation for Residuals of a Left 
Fourth
Metatarsal Fracture

The veteran's service medical records show that while playing 
basketball the veteran injured his left foot and was found on 
X-ray to have sustained a comminuted intra-articular fracture 
of the base of the left fourth metatarsal.  He underwent an 
open reduction and internal fixation of this fracture in 
November 1989.  His fracture was noted to have healed in 
March 1990 and a service physician indicated at that time 
that he would require a slow return to normal activities.

On VA examination, in June 1993, the veteran was noted to 
have had a stress fracture of the metatarsals of the left 
foot that was sustained after vigorous physical training.  
Physical examination revealed a scar at the dorsum along the 
metatarsal area.  There was no deformity, tenderness, or 
dislocation.  The veteran's gait was normal.

Service connection for residuals of a fracture of the left 
fourth toe was established by an August 1993 rating action 
and the disorder was rated noncompensably disabling under 
Diagnostic Code 5284 of VA's Schedule for Rating Disabilities 
(Rating Schedule), effective from January 1993.

On VA examination in November 1997 the veteran complained of 
intermittent pain and weakness in his left foot as well as 
increased fatigability and lack of endurance, which he noted 
on prolonged walking but not at rest.  These occurrences 
reportedly developed every 3 to 4 weeks and lasted for 
several hours.  The veteran said he has difficulty walking 
when this is present but when the flare-ups are not present 
there is no apparent disability.  The examiner noted that the 
veteran is able to function most of the time without any 
discomfort on his feet and does have limited disability and 
limitation of his usual activities when a flare-up occurs.  
Physical examination revealed a three-inch scar over the 
dorsum of the left foot in the area of the fourth metatarsal.  
The examiner stated that there was no way to measure the 
function of the metatarsal bone that was apparently 
fractured.  He noted that the veteran was able to stand on 
his toes and heels without discomfort.  There was no obvious 
disability as far as gait is concerned and no obvious edema, 
instability, weakness or tenderness.  There were no skin and 
vascular changes, no hammertoe or the claw deformity and no 
problem with weight-bearing.  Dorsiflexion and plantar 
flexion were normal.

When examined in October 1999 the veteran complained of pain, 
weakness, fatigability and lack of endurance of the left 
foot, but denied stiffness, swelling, heat and redness.  He 
said he has no symptoms at rest but increased fatigue on 
standing and increased soreness of the foot on walking.  The 
veteran, a mailman, said that there are periods of flare-ups 
of joint problems, which occur 2 to 3 times a month, and that 
during these periods he experiences 60 percent increase in 
pain and a 70 percent increase in functional impairment.  The 
veteran also said that he was not able to accomplish physical 
exertion, such as running or sports to any great extent, 
because of increasing pain and discomfort in the left foot.  
On physical examination the veteran's examiner observed that 
the only problem that the veteran mentioned involved the left 
foot, however, on examination of both feet, he has bilateral 
pes planus.  On the dorsum of the left foot the veteran has a 
3 3/4-inch well-healed scar between the 3rd and 
4th metatarsals.  The veteran was able to stand on his toes 
and heels without discomfort and his gait and posture were 
normal.  There was no limitation of movement in the areas of 
the ankle.  An X-ray of the left foot was interpreted to 
reveal a possible old healed fracture of the fourth 
metatarsal and no other pathology.  Pes planus was the 
diagnosis.

Analysis

The veteran's claim with regard to the propriety of the 
initial evaluation for his residuals of a fracture of the toe 
is well grounded, meaning it is plausible.  The Board also 
finds that all relevant evidence has been obtained with 
regard to this claim and no further assistance to the veteran 
is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings (the aforementioned rating schedule) 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate disability 
codes identify the various disabilities.  In evaluating the 
veteran's claim for an increased evaluation for his service-
connected residuals of a fracture of the left fourth toe, the 
Board has taken into consideration the most recent medical 
findings in light of the applicable provisions of the rating 
schedule as well as the history of this disorder.  We have 
additionally noted the veteran's complaints of left foot 
discomfort in his assertions that this disorder is 
essentially more disabling than currently evaluated.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal on an initial 
assignment of a rating was not limited to that reflected in 
the current severity of the disorder.  Rather, at the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  
Furthermore, regulations provide when there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Under 38 C.F.R. § 4.1, it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable rating are not met.

The veteran has been granted service connection for residuals 
of a fracture of the left fourth toe by the RO's August 1993 
rating action.  This disorder was rated noncompensably 
disabling under Diagnostic Code 5284 of the rating schedule.

Diagnostic Code 5284 governs ratings for impairment of the 
foot.  In this regard, the Board points out that the 
veteran's service-connected residuals for a fractured left 
fourth metatarsal are rated based upon the severity of a 
general injury to the foot.  "Other" foot injuries of 
moderate severity warrant the assignment of a 10 percent 
disability evaluation.  Evidence of a foot injury causing 
moderately severe residuals will result in the assignment of 
a 20 percent disability evaluation.  Evidence of a foot 
injury causing severe residuals warrants a 30 percent 
disability rating.  Diagnostic Code 5284.

In this case, the medical evidence shows that the veteran's 
service-connected fracture residuals of the left fourth toe 
are healed with no functional limitation with normal 
activity.  The veteran's VA examiner in October 1999 noted 
that the veteran had complaints of pain, weakness, 
fatigability and lack of endurance with periods of flare-ups 
causing increased pain and functional impairment.  He, 
however, observed that the veteran has bilateral pes planus 
and diagnosed this disorder following a review of the 
veteran's complaints and physical examination.  In essence, 
the evidence reflects that the veteran's service-connected 
fracture residuals are essentially asymptomatic and are, at 
most, mild.  The veteran's complaints of left foot discomfort 
appear to be attributable to his nonservice-connected pes 
panus disability.  Range of motion testing does not support a 
finding of any functional impairment involving the left foot 
especially impairment resulting from the service-connected 
disability on normal activity or due to pain on use or during 
flare-ups.  The evidence shows that the veteran has several 
subjective complaints regarding that foot impairment 
including in addition to pain, weakness and fatigue, but 
clinical findings are entirely negative of any abnormality.  
Under these circumstances, the Board finds that the veteran's 
service-connected disability simply is not disabling to a 
degree to warrant a higher evaluation than that currently 
assigned by the RO under the rating schedule.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 4.40 and § 4.45 and the role that 
pain may play in functional loss as to the affected body 
part.  However, pain attributable to the service-connected 
disability resulting in functional loss is not objectively 
demonstrated.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is likewise no basis for assignment of a compensable 
evaluation based on the veteran's left foot scars, which have 
been described as well healed.  As the evidence does not 
demonstrate a residual scar subject to repeated ulceration, a 
tender and painful scar on objective demonstration, or a scar 
resulting in functional loss, there is no basis for 
assignment of a compensable evaluation under Diagnostic Codes 
7803, 7804, or 7805, respectively.

Further, at no time since service has the veteran's service-
connected left toe disability been more severely disabling 
than that reflected by the noncompensable rating and, thus, 
the veteran is not entitled to a "staged" rating for a 
service-connected disability as prescribed by the Court in 
Fenderson.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

Service connection for residuals of a right foot injury, 
conjunctivitis, residuals of injuries to the fingers of the 
left hand, a disorder manifested by cervical spasms, a 
disorder manifested by hematuria, a disorder manifested by 
hypercalcemia, a disorder manifested by chest pain (also 
claimed as cardiomegaly) and a disorder manifested by dyspnea 
are denied as not well grounded.

A higher (compensable) initial evaluation for residuals of a 
fracture of the left fourth toe is denied.


REMAND

The veteran maintains that his service-connected low back 
disorder is more disabling than currently evaluated and, 
thus, warrants increased compensation.  The service medical 
records disclose that the veteran has a history of back 
injury in service and computer tomography findings of a 
herniated nucleus pulposus at the L5 - S1 level in 1988.  In 
May 1990 the veteran underwent a right L5 - S1 diskectomy.

The post service clinical evidence includes comprehensive VA 
examinations of the veteran's service-connected low back 
disability in June 1993, November 1997, and most recently in 
October 1999.  While these examinations clinically describe 
objective impairment on physical examination of the veteran's 
low back, they fail to adequately address the veteran's 
subjective complaints of pain, weakness, fatigability and 
endurance.  In essence, there are no specific findings by any 
of the veteran's VA examiners with regard to the severity of 
the veteran's low back disorder pursuant to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the guidelines set forth in 
DeLuca v. Brown, 8 Vet. 205 (1995).  The holding of the Court 
in DeLuca requires findings with regard to pain, weakened 
movement, excess fatigability and incoordination, 
particularly in the workplace, and a consideration of 
functional loss due to pain.  The findings are necessary and 
may not be inferred by the RO or the Board.

In a December 1997 General Counsel Opinion, it was 
specifically held that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome.  
VAOPGCPREC 36-97.  For these reasons, the Board is 
constrained to remand this case for further development.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the October 
1999 VA examination report review the 
claims folder and provide a further 
opinion regarding the current nature and 
extent of the veteran's service-connected 
low back disability.  The physician 
should offer an opinion regarding the 
extent of the veteran's low back 
functional impairment, pain, weakness, 
excess fatigability, and/or 
incoordination.  In doing so, the 
physician should indicate the frequency 
and extent of such symptoms.  If the 
physician is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  If the physician who prepared the 
October 1999 VA medical report is not 
available, or is unable to provide the 
requested information, the RO should 
schedule the veteran for another VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected low back disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide any of 
the requested information with any degree 
of medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

4.  After the above development, the RO 
should review the examination 
report/addendum to ensure that it is in 
compliance with this remand.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
regarding the initial 10 percent 
evaluation assigned for his service-
connected low back disability on the 
basis of all pertinent evidence of record 
and legal authority.  The decision should 
specifically include discussion of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(pertaining to consideration of 
functional loss due to pain and other 
factors).  In doing so, the RO should 
determine whether staged rating is 
appropriate in light of the Court's 
decision in Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  The RO should 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

If the action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him.  He 
should then be afforded an opportunity to respond before the 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link





